Case 3:20-cr-30123-NJR Document 26 Filed 04/06/21 Page 1 of 3 Page ID #55




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

    UNITED STATES OF AMEzuCA,                        )
                                                     )
                       Plaintif{,                    )
                                                     )
              vs.                                    ) NO. 20-CR-30123-NJR
                                                     )
   CAMERON J. BLAKE,                                 )
                                                     )
                       Defendant.                    )


                                     STrPUr/ATTON OF T.ASTS

           Steven D. Weinhoeft, United States Attorney for the Southern District of lllinois, and

   Alexandria Burnso Assistant United States Attomey for said District, herewith enters into the

   following Stipulation of Facts with the defendant,

      l.       On or about December 2,2A19, at approximately I l:28 p.m., Defendant Cameron J.

              Blake committed an armed robbery of aZXGas Station store located in Swansea at

              2400 North   lllinois Street, within the Southern District of lllinois. Specifioally, Blake

              entered theZX Gas Station and brandished a firearm with an extended magazine,

              which was real and loaded vvith live ammunition, at the store employee while

              demanding U.S. cunency. Blake concealed his face and wore gloves. Blake fled the

              store with approximately $142 in U.S. cuffency.

      2.      At the time of the robbery, ZX Gas Station was engaged in the retail sale of food,

              beverages, tobacco products, and gasoline in interstate commerce, and was an

              industry that affects interstate commerce.

     3.       on or about December 2,2019, at approximately I l:38 p.m., Defendant Blake

              committed an armed robbery of Huck's Food and Fuel, located at 4590 North Illinois

              Street, within the Southern District of Illinois. Specifically, Blake entered Huck's
Case 3:20-cr-30123-NJR Document 26 Filed 04/06/21 Page 2 of 3 Page ID #56




            and brandished a firearm with an extended magazine, which was real and loaded

            with live ammunition, at the employee and demanded money. Blake concealed his

            face. Blake fled the store with approximately $100 in U.S. currency.

      4.    At the time of the robbery, Huck's Food and Fuel, was engaged in the reail sale of

            food, beverages, tobacco produots, and gasoline in interstate commerce and was an

            industry that affects interstate commerce.

      5     On or about December 2,2019, at approximately I l:56 p.m., Defendant Blake

            committed an armed robbery of aZX Gas Station in Belleville, located at 420

            Carlyle Avenue, within the Southern District of lllinois. Specifically, Blake entered

            ZX Gas Station and brandished a firearm with an extended magazine, which was real

            and loaded with live ammunition, at the employee and demanded money, Blake

            concealed his face. Blake fled the store with approximately $140 in U.S, currency,

      6.    At the time of the robbery, ZX Gas Station was engaged in the retail sale of food,

            beverages, tobacco products, and gasoline in interstate commerce, and was an

            industry that affects interstate commerce.

      7    On or about Deoember 27,2019, Defendant Blake committed an armed robbery of a

           Domino's Pizza in Belleville, located at 1900 North Belt East, within the Southern

           District of lllinois. Specifically, Blake entered Domino's and brandished a firearm

           with an extended magazine, which was real and loaded with live ammunition, at the

           employees and demanded money. Blake concealed his face , Blake fled the restaurant

           with less than $75 in U.S. ourrency,

      8.   At the time of the robbery, Domino's Pizza was engaged in the retail sale of food and

           beverages in interstate commerce, and was an industry that affects interstate

           commerce.

     9.    During the investigation, law enforcement identified Defendant Cameron Blake      as a




                                                             ---t--                         ---:---=--=-
Case 3:20-cr-30123-NJR Document 26 Filed 04/06/21 Page 3 of 3 Page ID #57




               suspect, On January 2,2020, Blake was arrested in O'Fallon, Illinois, and found in

               possession of a firearm with an extended magazine, further identified as a Heckler

               Koch VP9, 9mm semi-automatic       fi   rearm bearing serial number 2241 0 1381 . That

               firearm was identified   as the gun used by Blake during the   four robberies.



                                           SO STIPULATED:



                                                            STEVEN D. WEINHOEFT
                                                            United States Attorney



                J.   BLAKE                                  ALEXANDzuA BURNS
   Defendant                                                Assistant United States Attorney




                                                                     3/16/2021
   Date: oE    /rcJzpzt                                     Date:
